                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION



CHANNING CROWLEY,

                  Plaintiff,

v.                                            Case No. 3:21-cv-00395-BJD-JBT

JACKSONVILLE SHERIFF’S
OFFICE,

                 Defendant.
_______________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff, Channing Crowley, a pretrial detainee, initiated this action in

the Fourth Judicial Circuit in and for Duval County, Florida, by filing a

“[n]otice of intent to file a civil lawsuit claim against the Jacksonville Sheriff

[sic] Office Department” (Doc. 3). The Office of General Counsel, on behalf of

the City, removed the action to this Court because Plaintiff alleges his

constitutional rights were violated. See Notice of Removal (Doc. 1). Upon

removal, the Court directed Plaintiff to submit an amended complaint using

the Court-approved form. See Order (Doc. 4). Plaintiff has complied (Doc. 5;

Am. Compl.), and his amended complaint is before the Court for screening.

      In his amended complaint, Plaintiff alleges he contracted COVID-19

from “a fingerprint examiner [while] being fingerprinted.” See Am. Compl. at
5. Plaintiff says he received medical treatment but asserts the Jacksonville

Sheriff’s Office (JSO) was negligent and deprived him of adequate housing in

violation of the Eighth and Fourteenth Amendments.1 Id. at 4, 5. As relief, he

seeks compensatory damages. Id. at 5.

      The Prison Litigation Reform Act (PLRA) requires a district court to

review a civil complaint filed by “any person incarcerated or detained” who

seeks “redress from a governmental entity.” 28 U.S.C. § 1915A(a). If an inmate

“fails to state a claim upon which relief may be granted,” the court “shall . . .

dismiss the complaint.” 28 U.S.C. § 1915A(b). With respect to whether a

complaint “fails to state a claim on which relief may be granted,” the language

of the PLRA mirrors the language of Rule 12(b)(6), Federal Rules of Civil

Procedure, so courts apply the same standard in both contexts. Mitchell v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also Alba v. Montford, 517

F.3d 1249, 1252 (11th Cir. 2008).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on


      1 “Pretrial detainees, who are not protected by the Eighth Amendment, can
bring the same claims under the Fourteenth Amendment.” Danley v. Allen, 540 F.3d
1298, 1306 (11th Cir. 2008), overruled in part on other grounds as recognized
by Randall v. Scott, 610 F.3d 701 (11th Cir. 2010). As such, Eighth Amendment
decisional law applies to cases involving pretrial detainees. Id. (quoting Bozeman v.
Orum, 422 F.3d 1265, 1271 (11th Cir. 2005)). See also Goodman v. Kimbrough, 718
F.3d 1325, 1331 n.1 (11th Cir. 2013) (“[T]he standards under the Fourteenth
Amendment are identical to those under the Eighth.”).
                                         2
its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A complaint must “contain either direct

or inferential allegations respecting all the material elements necessary to

sustain a recovery under some viable legal theory.” Roe v. Aware Woman Ctr.

for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quotations and citations

omitted). A court must liberally construe a pro se plaintiff’s allegations,

Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011), but need not serve

as his attorney, Freeman v. Sec’y, Dept. of Corr., 679 F. App’x 982, 982 (11th

Cir. 2017).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “a person”

acting under the color of state law deprived him of a right secured under the

United States Constitution or federal law. See 42 U.S.C. § 1983. When a

plaintiff attempts to sue an entity, as opposed to an individual, the law of the

state in which the district court sits determines whether the entity has the

capacity to be sued under § 1983. See Dean v. Barber, 951 F.2d 1210, 1214-15

(11th Cir. 1992) (stating that certain subdivisions of local or county

governments, such as sheriff’s departments and police departments, generally

are not legal entities subject to suit).

      In Florida, a sheriff’s office or jail facility is not a legal entity subject to

suit under § 1983. See Faulkner v. Monroe Cnty. Sheriff’s Dep’t, 523 F. App’x


                                           3
696, 701 (11th Cir. 2013) (affirming dismissal of a civil rights action against

the Monroe County Sheriff’s Office). See also Monroe v. Charlotte Cnty. Jail,

No. 2:15-cv-729-FtM-99MRM, 2015 WL 7777521, at *2 (M.D. Fla. Dec. 3, 2015)

(“A correctional facility or [a] jail is not a proper defendant in a case brought

under 42 U.S.C. § 1983.” (citing Chapter 30, Florida Statutes)).

      The PLRA provides, “[n]o action shall be brought with respect to prison

conditions . . . until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of available administrative

remedies is “a precondition to an adjudication on the merits.” Bryant v. Rich,

530 F.3d 1368, 1374 (11th Cir. 2008). See also Jones v. Bock, 549 U.S. 199, 211

(2007). While “the PLRA exhaustion requirement is not jurisdictional[,]”

Woodford v. Ngo, 548 U.S. 81, 101 (2006), “exhaustion is mandatory . . . and

unexhausted claims cannot be brought,” Pavao v. Sims, 679 F. App’x 819, 823

(11th Cir. 2017) (per curiam) (citing Jones, 549 U.S. at 211).

      Inmates are not required to “specially plead or demonstrate exhaustion

in their complaints.” See Jones, 549 U.S. at 216. Nevertheless, when an

inmate’s failure to exhaust administrative remedies is apparent on the face of

the complaint, a district court may dismiss the complaint under the PLRA.

Bingham, 654 F.3d at 1175 (“A complaint may be dismissed if an affirmative

defense, such as failure to exhaust, appears on the face of the complaint.”). See


                                       4
also Okpala v. Drew, 248 F. App’x 72, 73 (11th Cir. 2007) (holding the district

court properly dismissed the plaintiff’s complaint under 28 U.S.C. § 1915A

because the plaintiff’s failure to exhaust administrative remedies was clear

“from the face of the complaint”).

      Plaintiff’s complaint is subject to dismissal for two reasons. First,

Plaintiff fails to state a plausible claim for relief because he names as the sole

Defendant an entity not amenable to suit under § 1983. Even had Plaintiff

named an employee of the JSO as a Defendant, his claim still would fail

because he alleges no facts permitting the reasonable inference his

constitutional rights were infringed. Plaintiff only complains the housing

conditions at the jail were inadequate, and he contracted COVID-19 from an

employee. These allegations at most suggest prison officials may have been

negligent. Plaintiff does not allege, for instance, the JSO employee who

fingerprinted him intentionally or knowingly transmitted the virus or was

deliberately indifferent to his health or safety. See Am. Compl. at 5.

      The Eleventh Circuit has emphasized that “deliberate indifference is not

a constitutionalized version of common-law negligence.” Swain v. Junior, 961

F.3d 1276, 1287 (11th Cir. 2020). Thus, the inability to control the spread of a

contagious, deadly virus inside a jail does not necessarily establish jail officials

were deliberately indifferent to a risk of harm if they took reasonable actions


                                         5
to address the risk, “even if the harm ultimately [was] not averted.” Id. at 1298-

88. See also Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“The Eighth

Amendment does not outlaw cruel and unusual ‘conditions’; it outlaws cruel

and unusual ‘punishments.’”); Wilson v. Seiter, 501 U.S. 294, 298-99 (1991)

(“To be cruel and unusual punishment, conduct … must involve more than

ordinary lack of due care for the prisoner’s interests or safety.” (quoting

Whitley v. Albers, 475 U.S. 312, 319 (1986))).

      Second, Plaintiff concedes he did not “file a grievance in the jail . . .

concerning the facts relating to [his] complaint,” claiming he “had no

knowledge that [there] was a grievance process.” See Am. Compl. at 7, 8. As

such, it is evident from the face of the complaint that Plaintiff did not exhaust

administrative remedies.

      Accordingly, it is

      ORDERED:

      1.    This case is DISMISSED without prejudice.

      2.    The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the file.




                                        6
        DONE AND ORDERED at Jacksonville, Florida, this 5th day of May

2021.




Jax-6
c:
Channing Crowley
Counsel of Record




                                   7
